Vinje, J.
Defendant seeks to escape liability on the ground that it was in no way responsible for the condition of *88the steps, as it bad neither built nor repaired them, nor assumed any control over them, and upon the further ground that plaintiff had ceased her relations with it as passenger when she had safely alighted upon the platform. Neither ground is well taken. In order to board a car at Everett’s Landing it was necessary to pass from the street up on to the defendant’s right of way. This could be done by using the steps or by going up the bank along a steep path. The steps were placed there for the convenience of patrons of the defendant’s road and for no other purpose. The defendant permitted the use of its right of way for the platform and at least a portion of the steps. That the greater portion of the steps was in the street is of no consequence, for they were not put there for street purposes. The defendant received the beneficial use of both the steps and platform and practically adopted them as its own. They were necessary to enable passengers of the defendant to get to and from the street and' were so used with the knowledge and acquiescence of the defendant. That being so,- the fact that it had neglected its duty to repair them cannot discharge it from liability. It owed the duty to its patrons to see that a necessary, convenient, and accustomed passage of egress and ingress from and to its right of way, where it stopped to take on and let off passengers, to the street, was kept in a reasonably safe state of repair. This duty it could not delegate to others either specifically or by permitting them to make repairs. Cotant v. Boone S. R. Co. 125 Iowa, 46, 99 N. W. 115, 69 L. R. A. 982. The case falls within the well known principle of law that where one, though not strictly in the legal and exclusive possession of a place, yet uses it for his own benefit and impliedly invites his patrons to use it, he is charged with the duty to keep it in a reasonably safe state of repair. Kuhlen v. B. & N. St. R. Co. 198 Mass. 341, 79 N. E. 815, 7 L. R. A. n. s. 729. This has been held to be so, even though he has himself no legal right to enter upon the place and make re*89pairs. Cotant v. Boone S. R. Co., supra. The case of Delaware, L. & W. R. Co. v. Trautwein, 52 N. J. Law, 169, 19 Atl. 178, 7 L. R. A. 435, is very similar to the one at bar. There it appeared that the station at which the accident happened “was located npon an embankment elevated above the public road, which crosses the railroad under a bridge carrying the railroad over the public road. The company had a depot building for the reception of passengers on a level with the track on the north side of its track. At the west end of this building there were steps, for the accommodation of passengers, leading down to the public road. On the south side of the embankment there was a stairway, leading also to the public road, built by private persons residing in that neighborhood for their own convenience, and used by passengers as means of access to and from the station. The company did not construct or keep this stairway in repair. The stairway rested against the embankment of the railroad; it was on the company’s grounds and led to the public street. Erom the depot building to the top of this stairway there was a gravel walk.” On her way to the stairway plaintiff was injured, and the company was held liable. The court said:
“The passageway taken by the plaintiff led to the public street, and had every indication of having been provided for use by the public, as a way to and from the station. Under the charge of the court and the finding of the jury, it must be taken to be the fact that this way of passage was there by recognition, procurement, or consent of the company, and that by sufferance and use it had obtained such an appearance of a passageway passengers were invited to use, as that persons of reasonable judgment and discernment would conclude it to be a means of entrance and egress. It was of a passageway having these characteristics that the judge said that it was immaterial who built the stairway or who kept it in repair.”
It was also held that it was immaterial that the company had provided another safe way to reach the station. So that case really goes further than it is necessary to go in this case. *90Eor the evidence Rere shows that the path np the hank was steep, uneven, and not a proper one for heavy or elderly people to take either in going up or down. But it is immaterial ■how many ways of ingress or egress a company maintains or suffers to be maintained to and from its station. It is bound to keep each in a reasonably safe state of repair. It cannot escape liability by saying it had another safe way if a defective one is also open to use and the injured person is guilty of no negligence in taking it.
Erom what has been said it follows that the defendant cannot escape liability on the ground that its relation with plaintiff as a passenger had ceased when she alighted safely upon the platform. She was still upon the defendant’s right of way and entitled to a reasonably safe passage from it to the traveled portion of the street. The cases of Creamer v. West End St. R. Co. 156 Mass. 320, 31 N. E. 391, 16 L. R. A. 490, and Smith v. City R. Co. 29 Oreg. 539, 46 Pac. 136, 180, cited by the defendant to the effect that a street railway company is under no obligation to maintain a passageway from its stopping places in the street to the sidewalk, obviously do not apply to the facts in this case. Each finding of the jury is sustained by the evidence, and the judgment must be affirmed.
By the Court. — Judgment affirmed.
Barites, J., took no part.